DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

*Applicant is reminded to submit an oath/declaration.

Specification
The disclosure is objected to because of the following informalities: Various portions of the specification appear to describe the incorrect drawing numerals (i.e. published paragraphs [0054, 0065] refer to both the piezoelectric layer and matching layer as 230; [0063] refers to both the piezoelectric layer and matching layer as 231).  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiyose (US Pub 2014/0211587 –cited by applicant).
Re claim 1: Kiyose discloses an ultrasonic probe 130 [0059; see probe 130] comprising:
a transducer module including a piezoelectric layer configured to generate an ultrasonic wave [0108, 0115; see the ultrasound transducer 20 and piezoelectric layer 15] and an acoustic matching layer positioned to the front of the piezoelectric layer [0108; see acoustic matching layer 40];
a case which has an opened one side and is configured to accommodate the transducer module (Figure 3; see case/housing 132);
a lens provided at the one side of the case (Figure 3; see lens 50); and
a protective member accommodated in the case and positioned to face at least one surface of the transducer module (Figure 7; see fixing frame member 70),
wherein the protective member protrudes further forward compared to the matching layer so as to protect the transducer module from an external impact (Figures 14, 16, 18, 0108; see the thickness T protruding further forward than the matching layer 40 and see impact resistance of the fixing member 70, 70a, 70b),
wherein protective member includes an impact blocking member provided to protrude further forward compared to the transducer module and an impact absorbing member disposed between the impact blocking member and the transducer module to absorb an impact transmitted to the impact blocking member (Figures 14, 16, 18; see 
Re claim 3: The impact blocking member includes a first impact blocking portion and a second impact blocking portion extending in a stepped manner from the first impact blocking portion (Figure 7; see the portion 70 having a portion extending perpendicular to another portion, thereby forming a step).
Re claims 4, 10: The impact absorbing member is positioned between the second impact blocking portion and the transducer module (Figure 7; see resin 24 (and/or adhesive 65) positioned between the blocking portion 70 and transducer 20).
Re claim 5: The second impact blocking portion extends forward from the first impact blocking portion (Figure 7; see the portion of 70 extending forward from the other perpendicular portion of 70).
Re claims 6, 7: A plurality (i.e. two) of second impact blocking portions are provided to extend and are positioned at a left and right side of the transducer (Figure 7; see the frame 70 positioned on both sides of the transducer 20, which corresponds to the blocking portions).
Re claim 8: A length from one end of any one second impact blocking portion of the two second impact blocking portions to the other end of the other one is the same as a left-and-right length of one side surface of the transducer module (Figure 7; since the frame is provided on both sides of the transducer 20, the length of the a second portion (i.e. one of the perpendicular portions of 70) is the same as a left-right length of a side of the transducer 20).

Re claims 11, 12: The impact blocking member is provided such that a concave portion and a convex portion are alternately formed as forward and backward from the transducer (Figure 7; see the blocking member 70 having a rectangular/step profile with one side of this being concave and the opposite side being convex, or one side forming forward and the other backward from the transducer 20).
Re claim 13: The impact absorbing member is positioned in a space formed by the concave portion and the convex portion (Figure 7; see the absorbing member portions 24, 65 formed within the rectangular/step profile portion; 0091; see the recess 71 adjacent the absorbing portion 24).
Re claim 14: The impact absorbing member includes at least one selected from silicon rubber, polythene (PE), a polymer, an elastomer, and cellulose [0068, 0110, 0111; see resin 24 which is a polymer, and wherein any resin material may be used such as polyethylene as one example of a resin used in the reference].
Re claim 15: The impact blocking member is made of a metal or nonmetal material having a tensile modulus of 2 GPa or more [0095; see the frame 70 such as stainless steel which has a tensile modulus (or Young’s modulus) of more than 2 GPa].

Response to Arguments
4/7/21 have been fully considered but they are not persuasive. Applicant argues that because Kiyose’s fixing frame 70 and acoustic lens 50 contact each other, the acoustic matching layer 40 has a fixed thickness and, therefore, the fixing frame (the protective member) does not protrude from the acoustic matching layer. Applicant further argues that the resin 24 (the impact absorbing member) is not located between the fixing frame 70 and matching layer 40. Respectfully, the Examiner disagrees. Figures 14, 16, and 18 in Kiyose all show that a portion of the fixing frame 70, 70a, 70b extends further forward than the acoustic matching layer 40. While the fixing frame contacts the lens as pointed out by the Applicant, the claimed limitation is still met. It is noted that the arrangement shown in Figure 7 does not have the fixing frame extend further than the matching layer 40. Regarding the impact absorbing layer, the rejection sets forth that the impact blocking member comprises fixing frame 70 and that the impact absorbing layer comprises resin 24 and adhesive 65. The resin 24 and adhesive 65 are clearly disposed between the fixing frame and the transducer 20 as shown in Figures 14, 16, and 18. 
The 112f claim interpretations are maintained. While Applicant asserts that the terms do not invoke 112f because they include structural features, such does not appear to be the case. Both “impact blocking member” (member for impact blocking) and “impact absorbing member” (member for impact absorbing) include the generic placeholder and a function. The claimed language reciting where the members are located/disposed does not provide any additional structure to the member itself.
The previous specification objection is withdrawn due to amendment.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648.  The examiner can normally be reached on Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on 571-272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793